As filed with the Securities and Exchange Commission on March 21, 2014 1933 Act File No. 333-86655 1940 Act File No. 811-09575 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 21 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 21 [ X ] (Check appropriate box or boxes.) MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s prospectus that was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 20 to the Registrant’s registration statement on February 28, 2014. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and certifies that it has duly caused this Post-Effective Amendment No. 21 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bethesda, and State of Maryland, on the 21st day of March, 2014. MEEHAN MUTUAL FUNDS, INC. By: /s/ Thomas P. Meehan Thomas P. Meehan, President, Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Thomas P. Meehan President and Director March 21, 2014 Thomas P. Meehan Andrew Ferrentino Director March 21, 2014 /s/ Peter R. Sherman Director March 21, 2014 Peter R. Sherman /s/ Paul P. Meehan Treasurer March 21, 2014 Paul P. Meehan Exhibit Index Type Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
